38 So. 3d 893 (2010)
In re Vernon CLAVILLE.
No. 2010-OB-1602.
Supreme Court of Louisiana.
July 9, 2010.

ORDER
Respondent was convicted on federal racketeering charges and was sentenced to serve five years in prison. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Vernon Claville, Louisiana Bar Roll number 4178, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Vernon Claville for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Vernon Claville shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
*894 FOR THE COURT:
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana